Citation Nr: 0733259	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  07-13 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and 
Payment Center in 
Fort Harrison, Montana 


THE ISSUE

Entitlement to payment of or reimbursement for the cost of 
unauthorized medical expenses incurred from October 2005 to 
November 2005 and in January 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had reported active duty service from March 1957 
to April 1959.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations by the Network 
Authorization and Payment Center in Fort Harrison, Montana of 
the Department of Veterans Affairs (VA).  Timely notices of 
disagreement were received, a statement of the case was 
issued in April 2007, and a substantive appeal was received 
in May 2007.  


FINDING OF FACT

A Certificate of Death shows that the veteran died in August 
2007.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet.App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet.App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106.


ORDER

The appeal is dismissed. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


